BENEDICT. District Judge.
The charge for making final record is correct. The legality of the charge was decided by Blatchford, J.. in the case of The Alice Tainter [Case No. 19(5]. The charge for filing the record, making the docket and indexes, for the order to cancel stipulations, for taxing the costs, for receiving and paying out the money, entering order check, entries in ledger and for filing clerk’s costs are all in accordance with the statute, if the services have been or must be performed, as to which there has been no dispute.
The charge of $2 for notices of trial is for the services of the clerk in making up the calendar and in sending notice to the proctor of the fact that the cause is upon the calendar, and its number. This service is required by rule 88 of this court, and by the practice the proctors are saved the labor of noticing causes for trial or preparing notes of issue, and are always informed as to the locality of a cause upon the calendar. The practice has met with favor, and this is the first time that objection has been made to the charge of two dollars for the services rendered.
The fact that the charge has gone unquestioned for twelve years is evidence that it is reasonable. It therefore falls within the principle of the case of the charge for making calendars considered by Judge Blatch-ford in The Alice Tainter [supra], and must be allowed.